Citation Nr: 1550652	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  04-07 231	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Waiver of recovery of overpayment of Chapter 30 benefits in the amount of $12,821.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to July 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2003 decision by the Committee on Waivers and Compromises located at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied a waiver of recovery of overpayment of Chapter 30 benefits in the amount of $12,821.

The record reflects the Veteran had requested a hearing before a Veterans Law Judge (VLJ) of the Board, and that such a hearing was scheduled for October 2015.  However, the record reflects the Veteran canceled this hearing and withdrew her appeal on this claim.


FINDINGS OF FACT

On October 5, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


